        Case 5:20-cv-08624-LHK Document 94 Filed 06/17/21 Page 1 of 5




 1 QUINN EMANUEL URQUHART &                            IRELL & MANELLA LLP
   SULLIVAN, LLP                                       Morgan Chu (State Bar No. 70446)
 2 Brian C. Cannon (Bar No. 193071)                    mchu@irell.com
   briancannon@quinnemanuel.com                        Alan J. Heinrich (State Bar No. 212782)
 3 555 Twin Dolphin Drive, 5th Floor                   aheinrich@irell.com
   Redwood Shores, CA 94065-2129                       Keith A. Orso (State Bar No. 217490)
 4 (650) 801-5055 Tel.                                 korso@irell.com
   (650) 801-5100 Fax                                  Elizabeth C. Tuan (State Bar No. 295020)
 5                                                     etuan@irell.com
   QUINN EMANUEL URQUHART &                            Dennis Courtney (State Bar No. 307646)
 6 SULLIVAN, LLP                                       dcourtney@irell.com
   Brian P. Biddinger (Bar No. 224604)                 IRELL & MANELLA LLP
 7 brianbiddinger@quinnemanuel.com                     1800 Avenue of the Stars, Suite 900
   51 Madison Avenue, 22nd Floor                       Los Angeles, California 90067
 8 New York, NY 10010                                  Telephone: (310) 277-1010
   (212) 849-7120 Tel.                                 Facsimile: (310) 203-7199
 9 (212) 849-7100 Fax
                                                       TURNER BOYD LLP
10 Attorneys for Plaintiffs AbCellera Biologics        Karen I. Boyd (State Bar No. 189808)
   Inc. and The University of British Columbia;        boyd@turnerboyd.com
11 additional counsel listed in signature block        Jennifer Seraphine (State Bar No. 245463)
   below                                               seraphine@turnerboyd.com
12                                                     Keeley I. Vega (State Bar No. 259928)
                                                       vega@turnerboyd.com
13                                                     Marc David Peters (State Bar No. 211725)
                                                       mdpeters@turnerboyd.com
14                                                     Louis L. Wai (State Bar No. 295089)
                                                       wai@turnerboyd.com
15
                                                       TURNER BOYD LLP
16                                                     702 Marshall Street, Suite 640
                                                       Redwood City, California 94063
17                                                     Telephone: (650) 521-5930
                                                       Facsimile: (650) 521-5931
18
                                                       Attorneys for Defendant Berkeley Lights, Inc.
19
                              UNITED STATES DISTRICT COURT
20                          NORTHERN DISTRICT OF CALIFORNIA
21 ABCELLERA BIOLOGICS INC. and THE               ) Case No. 5:20-cv-08624-LHK
   UNIVERSITY OF BRITISH COLUMBIA                 ) Case No. 5:20-cv-08626-LHK
22                                                ) Case No. 5:20-cv-08627-LHK
              Plaintiffs,                         )
23                                                ) JOINT SETTLEMENT STATUS
        v.                                        ) REPORT
24                                                )
   BERKELEY LIGHTS, INC.                          )
25                                                )
              Defendant.                          )
26                                                )
                                                  )
27                                                )

28

                                                   Case Nos 20-cv-08624-LHK, 20-cv-08626-LKH, 20-cv-08627-LHK
                                                                   JOINT SETTLEMENT STATUS REPORT
        Case 5:20-cv-08624-LHK Document 94 Filed 06/17/21 Page 2 of 5




 1          Pursuant to the Court’s March 11, 2021 Case Management Order (ECF No. 70), Plaintiffs

 2 AbCellera Biologics Inc. (“AbCellera”) and The University of British Columbia (“UBC,” together

 3 with AbCellera, “Plaintiffs”) and Defendant Berkeley Lights, Inc. (“Berkeley Lights” or

 4 “Defendant”), by and through their undersigned counsel of record, hereby submit this report

 5 regarding the status of settlement discussions to date.

 6          The parties attended a settlement conference with Magistrate Judge Susan van Keulen on

 7 May 27. 2021. In attendance for Plaintiffs were Nick Cerrito, Eric Stops and Brian Cannon of

 8 Quinn Emanuel Urquhart & Sullivan, LLP. Also in attendance as AbCellera’s Chief Legal

 9 Officer, Tryn Stimart. A UBC representative was not in attendance as AbCellera has settlement

10 authority for both Plaintiffs. In attendance for Berkeley Lights were Karen Boyd of Turner Boyd

11 LLP and Alan Heinrich of Irell & Manella LLP. Also in attendance was Berkeley Lights’s CEO,

12 Eric Hobbs, its General Counsel, Stuart Merkadeau, and its Vice President, Intellectual Property,

13 George Fox. The parties had productive discussions, but did not reach a settlement agreement at

14 that session.

15          The parties are scheduled to submit a status report on settlement to Judge van Keulen on

16 June 24, 2021.

17

18

19

20

21

22

23

24

25

26

27

28

                                                     Case Nos 20-cv-08624-LHK, 20-cv-08626-LKH, 20-cv-08627-LHK
                                                                     JOINT SETTLEMENT STATUS REPORT
       Case 5:20-cv-08624-LHK Document 94 Filed 06/17/21 Page 3 of 5




 1 Dated: June 17, 2021                By:                /s/ Eric C. Stops
                                              Eric C. Stops (admitted pro hac vice)
 2                                            ericstops@quinnemanuel.com
                                              F. Dominic Cerrito (admitted pro hac vice)
 3                                            nickcerrito@quinnemanuel.com)
                                              Angus Chen, Ph.D. (admitted pro hac vice)
 4                                            anguschen@quinnemanuel.com
                                              Brian P. Biddinger (Cal. Bar No. 224604)
 5                                            brianbiddinger@quinnemanuel.com
                                              Catherine T. Mattes (admitted pro hac vice)
 6                                            catherinemattes@quinnemanuel.com
                                              Brian J. Forsatz, Ph.D. (admitted pro hac vice)
 7                                            brianforsatz@quinnemanuel.com
                                              QUINN EMANUEL URQUHART & SULLIVAN, LLP
 8                                            51 Madison Avenue, 22nd Floor
                                              New York, New York 10010
 9                                            (212) 849-7000

10                                            Brian C. Cannon (Cal. Bar No. 193071)
                                              briancannon@quinnemanuel.com
11                                            Bingxue (Allison) Que (Cal. Bar No. 324044)
                                              allisonque@quinnemanuel.com
12                                            QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                              555 Twin Dolphin Drive, 5th Floor
13                                            Redwood Shores, CA 94065
                                              (650) 801-5000
14
                                              Nathan N. Sun (Cal. Bar No. 284782)
15                                            nathansun@quinnemanuel.com
                                              QUINN EMANUEL URQUHART & SULLIVAN, LLP
16                                            50 California Street, 22nd Floor
                                              San Francisco, CA 94111
17                                            (415) 875-6600
18                                           Attorneys for Plaintiffs
                                             AbCellera Biologics Inc. and The University of
19                                           British Columbia
20

21

22

23

24

25

26

27

28

                                      -2-    Case Nos 20-cv-08624-LHK, 20-cv-08626-LKH, 20-cv-08627-LHK
                                                             JOINT SETTLEMENT STATUS REPORT
       Case 5:20-cv-08624-LHK Document 94 Filed 06/17/21 Page 4 of 5




 1 Dated: June 17, 2021                By:      /s/ Alan Heinrich

 2                                     IRELL & MANELLA LLP
                                       Morgan Chu (State Bar No. 70446)
 3                                     mchu@irell.com
                                       Alan J. Heinrich (State Bar No. 212782)
 4                                     aheinrich@irell.com
                                       Keith A. Orso (State Bar No. 217490)
 5                                     korso@irell.com
                                       Elizabeth C. Tuan (State Bar No. 295020)
 6                                     etuan@irell.com
                                       Dennis Courtney (State Bar No. 307646)
 7                                     dcourtney@irell.com
                                       IRELL & MANELLA LLP
 8                                     1800 Avenue of the Stars, Suite 900
                                       Los Angeles, California 90067
 9                                     Telephone: (310) 277-1010
                                       Facsimile: (310) 203-7199
10
                                       TURNER BOYD LLP
11                                     Karen I. Boyd (State Bar No. 189808)
                                       boyd@turnerboyd.com
12                                     Jennifer Seraphine (State Bar No. 245463)
                                       seraphine@turnerboyd.com
13                                     Keeley I. Vega (State Bar No. 259928)
                                       vega@turnerboyd.com
14                                     Marc David Peters (State Bar No. 211725)
                                       mdpeters@turnerboyd.com
15                                     Louis L. Wai (State Bar No. 295089)
                                       wai@turnerboyd.com
16                                     TURNER BOYD LLP
                                       702 Marshall Street, Suite 640
17                                     Redwood City, California 94063
                                       Telephone: (650) 521-5930
18                                     Facsimile: (650) 521-5931
19                                     Attorneys for Defendant
                                       Berkeley Lights, Inc.
20

21

22

23

24

25

26

27

28

                                      -3-    Case Nos 20-cv-08624-LHK, 20-cv-08626-LKH, 20-cv-08627-LHK
                                                             JOINT SETTLEMENT STATUS REPORT
        Case 5:20-cv-08624-LHK Document 94 Filed 06/17/21 Page 5 of 5




 1                   ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1
 2         I, Eric Stops, attest that concurrence in the filing of this JOINT SETTLEMENT STATUS

 3 REPORT has been obtained from the other signatory. I declare under penalty of perjury under the

 4 laws of the United States of America that the foregoing is true and correct. Executed this 17th day

 5 of June, 2021, at New York, New York.

 6

 7                                               By /s/ Eric C. Stops
                                                    Eric C. Stops
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -4-   Case Nos 20-cv-08624-LHK, 20-cv-08626-LKH, 20-cv-08627-LHK
                                                                      JOINT SETTLEMENT STATUS REPORT
